Citation Nr: 0722671	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  05-06 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a chronic right 
knee disorder to include a medial meniscal tear and patellar 
fracture residuals.  

2.  Entitlement to service connection for chronic right 
femoral fracture residuals to include proximal femoral 
subtrochanteric fracture residuals.  

3.  Entitlement to service connection for chronic right 
distal forearm fracture residuals.  

4.  Entitlement to service connection for chronic left wrist 
fracture residuals.  

5.  Entitlement to service connection for chronic facial 
contusion residuals.  

6.  Entitlement to service connection for chronic head injury 
residuals.  

7.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from May 1945 to July 1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Cleveland, Ohio, Regional Office which denied both service 
connection for a chronic right knee disorder to include a 
medial meniscal tear and patellar fracture residuals, chronic 
right femoral fracture residuals to include proximal femoral 
subtrochanteric fracture residuals, chronic right distal 
forearm fracture residuals, chronic left wrist fracture 
residuals, chronic facial contusion residuals, and chronic 
head injury residuals and a total rating for compensation 
purposes based on individual unemployability.  In June 2007, 
the veteran submitted a Motion to Advance on the Docket.  In 
July 2007, the Board granted the veteran's motion.  

This appeal is REMANDED to the Detroit, Michigan Regional 
Office (RO) via the Appeals Management Center (AMC), in 
Washington, DC.  The Department of Veterans Affairs (VA) will 
notify the veteran if further action is required on her part.  




REMAND

A May 2003 written statement from Jack R. Roossien, Jr., 
M.D., conveys that the veteran had been followed by his 
medical office on a regular basis and treated for a right 
torn medial meniscus, a right patellar fracture, a right 
femoral fracture, a right proximal femoral subtrochanteric 
fracture, a forearm fracture, a left wrist fracture, a facial 
contusion, and a head injury.  The report of a July 2003 VA 
examination for compensation purposes states that the veteran 
had received ongoing treatment from Dr. Roossien and Richard 
Moulten, M.D.  A May 2004 written statement from Dr. Roossien 
reiterates that he and Dr. Moulten had treated the veteran.  
While the veteran submitted the written statements from Dr. 
Roossien in response to a Veterans Claims Assistance Act of 
2000, (VCAA) notice, clinical documentation of the cited 
treatment is not of record.  The VA should obtain all 
relevant VA and private treatment records which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, this case is REMANDED for the following action:  

1.  Contact the veteran and request that 
she provide information as to all 
treatment of her chronic right knee, 
right femoral, right forearm, left wrist, 
facial, and head disabilities including 
the names and addresses of all health 
care providers.  Upon receipt of the 
requested information and the appropriate 
releases, the RO should contact Jack R. 
Roossien, Jr., M.D., Richard Moulten, 
M.D., and all other identified health 
care providers and request that they 
forward copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the claims file.  

2.  Then readjudicate the veteran's 
entitlement to both service connection 
for a chronic right knee disorder to 
include a medial meniscal tear and 
patellar fracture residuals, chronic 
right femoral fracture residuals to 
include proximal femoral subtrochanteric 
fracture residuals, chronic right distal 
forearm fracture residuals, chronic left 
wrist fracture residuals, chronic facial 
contusion residuals, and chronic head 
injury residuals and a total rating for 
compensation purposes based on individual 
unemployability.  If the benefits sought 
on appeal remain denied, the veteran and 
her accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable 
law and regulations considered since the 
issuance of the statement of the case.  
The veteran should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 


cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

